Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

            Nos. 04-17-00400-CR, 04-17-00401-CR, 04-17-00402-CR, & 04-17-00403-CR

                                        Logan Trey FIELD,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 216th Judicial District Court, Gillespie County, Texas
                            Trial Court Nos. 5810, 5811, 5812, & 5813
                          Honorable N. Keith Williams, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: September 19, 2018

AFFIRMED, MOTIONS TO WITHDRAW GRANTED

           Appellant Logan Trey Field was indicted for two counts of possession of a controlled

substance and two counts of possession of a controlled substance with intent to deliver. In cause

number 5811, Field was charged with possession of marijuana in an amount of five pounds or less

but more than four ounces; and in cause number 5812, Field was charged with possession of

tetrahydrocannabinol in an amount of four grams or more but less than 400 grams. In cause number

5810, Field was charged with possession of a controlled substance with intent to deliver,

specifically, hydrocodone or dihydrocodeinone, in an amount of twenty-eight grams or more but
                                     04-17-00400-CR, 04-17-00401-CR, 04-17-00402-CR, & 04-17-00403-CR


less than 200 grams; and in cause number 5813, Field was charged with possession of a controlled

substance with intent to deliver, specifically, cocaine, in an amount of four grams or more but less

than 200 grams.

        Field filed motions to suppress in each case. After a hearing, the trial court denied the

motions to suppress. Thereafter, pursuant to a plea bargain, Field pled guilty to the charges in the

indictments. The trial court sentenced appellant to two years in the state jail division of the Texas

Department of Criminal Justice (TDCJ) in cause number 5811; ten years in the institutional

division of TDCJ in cause number 5812; fifteen years in the institutional division of TDCJ in cause

number 5810; and thirty years in the institutional division of TDCJ in cause number 5813. In each

case, the trial court signed a certification stating it was a plea bargain case, but Field had the right

to appeal because matters were raised by written motion and ruled on before trial.

        Field timely filed a notice of appeal in each case. We consolidated the cases for purposes

of briefing. Appellant’s court-appointed appellate attorney has filed a brief and motions to

withdraw. In the brief, counsel states he conducted a thorough review of the record in each case

and concluded the appeals are frivolous and without merit. See Anders v. California, 386 U.S. 738

(1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that Field was

provided with copies of the brief and motions to withdraw and was further informed of his right to

review the record and file his own brief in each case. See Bruns v. State, 924 S.W.2d 176, 177 n.1

(Tex. App.—San Antonio 1996, no pet.). Field did not file a pro se brief.

        We have reviewed the record and counsel’s briefs. We agree that these appeals are

frivolous and without merit. Therefore, we affirm the trial court’s judgments. Furthermore, we

grant counsel’s motions to withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San

Antonio 1997, no pet.); Bruns, 924 S.W.2d at 177 n.1.



                                                  -2-
                                    04-17-00400-CR, 04-17-00401-CR, 04-17-00402-CR, & 04-17-00403-CR


       No substitute counsel will be appointed. Should Field wish to seek further review of these

cases by the Texas Court of Criminal Appeals, he must either retain an attorney to file petitions

for discretionary review or file pro se petitions for discretionary review. Any petition for

discretionary review must be filed within thirty days from the later of (1) the date of this opinion;

or (2) the date the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P.

68.2. Any petition for discretionary review must be filed in the Texas Court of Criminal Appeals.

See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                  Karen Angelini, Justice

Do not publish




                                                -3-